Exhibit 10.7
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
NAMED EXECUTIVE OFFICERS
     Base Salaries. The current annual base salaries for the current executive
officers of Western Digital Corporation (the “Company”) who were named in the
Summary Compensation Table in the Company’s Proxy Statement that was filed with
the Securities and Exchange Commission in connection with the Company’s 2008
Annual Meeting of Stockholders (the “Named Executive Officers”) are as follows:

              Named Executive Officer   Title   Current Base Salary John F.
Coyne  
President and Chief Executive Officer
  $ 900,000   Timothy M. Leyden  
Executive Vice President and Chief Financial Officer
  $ 550,000   Raymond M. Bukaty  
Senior Vice President, Administration, General Counsel and Secretary
  $ 400,000   Hossein Moghadam  
Senior Vice President, Chief Technology Officer
  $ 400,000  

     Semi-Annual Bonuses. Under the Company’s Incentive Compensation Plan (the
“ICP”), the Named Executive Officers are also eligible to receive semi-annual
cash bonus awards that are determined based on the Company’s achievement of
performance goals pre-established by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors as well as other discretionary
factors. The ICP, including the performance goals established by the
Compensation Committee for the first half of fiscal 2009, are further described
in the Company’s current report on form 8-K filed with the Securities and
Exchange Commission on August 12, 2008, which is incorporated herein by
reference.
     Additional Compensation. The Named Executive Officers are also eligible to
receive equity-based incentives and discretionary bonuses as determined from
time to time by the Committee, are entitled to participate in various Company
plans, and are subject to other written agreements, in each case as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission.
In addition, the Named Executive Officers may be eligible to receive perquisites
and other personal benefits as disclosed in the Company’s Proxy Statement that
was filed with the Securities and Exchange Commission in connection with the
Company’s 2008 Annual Meeting of Stockholders.

 



--------------------------------------------------------------------------------



 



DIRECTORS
     Annual Retainer and Committee Retainer Fees. The following table sets forth
the current annual retainer and committee membership fees payable to each of the
Company’s non-employee directors:

              Retainer Fees     (Effective After Type of Fee   January 1, 2007)
Annual Retainer
  $ 75,000  
Lead Independent Director Retainer
  $ 20,000  
Non-Executive Chairman of Board Retainer
  $ 100,000  
Additional Committee Retainers
       
• Audit Committee
  $ 10,000  
• Compensation Committee
  $ 5,000  
• Governance Committee
  $ 2,500  
Additional Committee Chairman Retainers
       
• Audit Committee
  $ 15,000  
• Compensation Committee
  $ 10,000  
• Governance Committee
  $ 7,500  

     The retainer fee to the Company’s lead independent director referred to
above is paid only if the Chairman of the Board is an employee of the Company.
The annual retainer fees are generally paid on January 1 of each year, except
that prior to January 1, 2008 the retainer to the Chairman of the Board or to
the lead independent director was paid in equal installments at the beginning of
each calendar quarter.
     The Company also reimburses all non-employee directors for reasonable
out-of-pocket expenses incurred to attend each Board of Directors or committee
meeting; however, since November 2005, non-employee directors no longer receive
a separate fee for each Board of Directors or committee meeting they attend.
Mr. Coyne, who is an employee of the Company, does not receive any compensation
for his service on the Board or any Board committee.
     Additional Director Compensation. The Company’s non-employee directors are
also entitled to participate in the following other Company plans as set forth
in exhibits to the Company’s filings with the Securities and Exchange
Commission: Non-Employee Director Option Grant Program and Non-Employee Director
Restricted Stock Unit Grant Program, each as adopted under the Company’s Amended
and Restated 2004 Performance Incentive Plan; Amended and Restated Non-Employee
Directors Stock-for-Fees Plan; and Amended and Restated Deferred Compensation
Plan.

 